** SCHOOL BOARD — BUILDING FUND LEVY ** A SCHOOL BUILDING FUND LEVY MADE UNDER THE PROVISIONS OF ARTICLE X, SECTION 10 'MAY' BE USED TO CONSTRUCT BLEACHERS FOR A FOOTBALL FIELD, AND TO PURCHASE A SITE FOR SUCH BLEACHERS, BUT 'CANNOT' BE USED, IN ADDITION, THERETO, TO CONSTRUCT A "FOOTBALL FIELD, TRACK AND EQUIP THE SAME". (PUBLIC BUILDINGS, PROPERTY, CONSTRUCTION, BOARD OF EDUCATION, ERECT, PUBLIC BUILDING, MILL LEVY, FENCE, PURCHASE, EXPENDITURE) CITE: OPINION NO. APRIL 12, 1939 — GILLUM, OPINION NO. NOVEMBER 19, 1940 — ?, OPINION NO. JANUARY 21, 1937 — ?, OPINION NO. JULY 27, 1938 — SHELTON, 70 O.S. 4-16 [70-4-16], ARTICLE X, SECTION 10 (J. H. JOHNSON)